Case 4:20-cv-12248-MFL-RSW ECF No. 24 filed 10/26/20          PageID.425    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

HAIFA AL-QAWIE,

      Plaintiff,                                            Case No. 20-cv-12248
                                                            Hon. Matthew F. Leitman
v.

TEVA PHARMACEUTICALS USA, INC., et al.,

     Defendants.
__________________________________________________________________/
                   ORDER GRANTING PLAINTIFF’S
              MOTION TO STAY PROCEEDINGS (ECF No. 19)

      On August 19, 2020, Plaintiff Haifa Al-Qawie filed this action against

Defendant Teva Pharmaceuticals USA, Inc. and others (See Compl., ECF No. 1;

Am. Compl., ECF No. 8.) Al-Qawie alleges that she suffered injuries arising out of

the use (and removal) of Defendants’ ParaGard Intrauterine Device (the “ParaGard

IUD”). (See id.)

      Al-Qawie’s action is one of over 50 lawsuits pending in courts across the

country arising out of the use of the ParaGard IUD. (See Mot. to Stay, ECF No. 19,

PageID.371.) On September 24, 2020, one such plaintiff filed a motion before the

United States Judicial Panel on Multidistrict Litigation (the “MDL Panel”) asking

that all of the cases arising out of the use of the ParaGard IUD be consolidated in a

single action in the United States District Court for the Central District of California

(the “MDL Motion”). (See MDL Motion, ECF No. 19-1.) Al-Qawie’s action is one

                                           1
Case 4:20-cv-12248-MFL-RSW ECF No. 24 filed 10/26/20         PageID.426     Page 2 of 3




of the 55 lawsuits that the plaintiff in the MDL Motion has asked to be included in

any consolidation order. (See ECF No. 19-2, PageID.103.)

      On October 22, 2020, Al-Qawie filed a motion asking this Court to stay her

action pending the resolution of the MDL Motion. (See Mot. to Stay, ECF No. 19.)

Defendants oppose the motion to stay. (See Resp. to Mot. to Stay, ECF No. 22.)

Defendants explain that they oppose Al-Qawie’s motion because “they will oppose”

the MDL Motion. (Id., PageID.421.)

      The Court concludes that a short stay of proceedings while the MDL Panel

considers and rules upon the MDL Motion is appropriate. “[T]he power to stay

proceedings is incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254-55,

(1936). Moreover, “[c]ourts frequently grant stays pending a decision by the MDL

Panel regarding whether to transfer a case.” State v. United States Environmental

Protection Agency, 2015 WL 5117699, at *2 (S.D. Ohio Sept. 1, 2015) (granting

motion to stay pending decision on motion to consolidate). See also Birchett, Jr. v.

Apartment Inv. and Mgmt. Co., 2007 WL 4569713 (E.D. Mich. Dec. 26, 2007)

(same). Here, judicial efficiency and economy support a stay. In this matter, as in

several others involving the ParaGard IUD, there is a motion to dismiss pending. If

this action is to be consolidated before a different court, that court would be in the



                                          2
Case 4:20-cv-12248-MFL-RSW ECF No. 24 filed 10/26/20       PageID.427    Page 3 of 3




best position to resolve the motions to dismiss in an efficient, consistent, and

authoritative fashion.   Moreover, a short stay of proceedings will not unduly

prejudice the Defendants. This case is in the early stages, and the MDL Panel should

be able to issue a prompt ruling on the MDL Motion.

      For all of these reasons, and the reasons explained in Al-Qawie’s motion, the

motion to stay proceedings (ECF No. 19) is GRANTED. This action is STAYED

pending further order of the Court. The parties shall promptly inform the Court as

soon as a decision is made on the MDL Motion. If the MDL Motion is denied, the

Court will convene a status conference to discuss lifting the stay and setting a new

briefing schedule with respect to Defendants’ motion to dismiss.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
Dated: October 26, 2020               UNITED STATES DISTRICT JUDGE



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 26, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         3
